Bloodworth, J.
1. Under -repeated rulings of this court and of the Supreme Court of our State, “No ground of a motion for new trial which is not complete and understandable without resorting to an examination of the brief of evidence or the charge of the court will be considered as presenting a question for consideration by this court.” Southern Railway Co. v. Williams, 19 Ga. App. 545 (91 S. E. 1001); Head v. State, 144 Ga. 383 (87 S. E. 273); Smiley v. Smiley, 144 Ga. 546 (87 S. E. 668). In the instant ease each special ground of the motion for new trial refers, to a certain written contract, but this contract is not set out either literally or in substance in any of. Said grounds; and therefore they present no question for determination by this court.
2. “Grounds of the motion for a new trial which complain that the court erred in admitting certain evidence over the objections of the defendant’s counsel, but which fail to state what objection was made at the time it was offered, can not be considered by this court. Clarke v. State, 90 Ga. 448 (16 S. E. 96); Dutton v. State, 92 Ga. 14 (2), 15 (18 S. E. 545) ; Stevens v. State, 93 Ga. 307 (4) (20 S. E. 331); Huff v. State, 85 Ga. 336 (2), 340 (11 S. E. 619) ; Griffin v. State, 86 Ga. 257 (12 S. E. 409) ; Robertson v. State, 87 Ga. 209 (2), 214 (13 S. E. 696).” Cooner v. State, 16 Ga. App. 539 (85 S. E. 688).
3. There was evidence to authorize the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, P. J., and Harwell,, J., concur.